DETAILED ACTION
Status of Claims
This is first office action on the merits in response to the application filed 27 September 2019.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2019 October 18 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 recite the limitation "determining a second gas price".  However, neither claims 6 and 18 nor claims 1 and 9 from which the claims depend on recite a first gas price. 
Claim 8 recites the limitation “further including an order book.” This recitation appears to be adding structure to a method claim. It is unclear how an added structure would limit a method claim. Therefore, it would have been unclear to one having ordinary skill both what method step was further limited and how that method step was further limited by the additional structure of an order book. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 20160350749 A1).
In regards to Claim 1, Wilkins discloses:
A method for controlling trade execution, comprising: at a relayer and off a cryptocurrency blockchain: 
receiving a first signed order from a public address, wherein the first signed order specifies the relayer as an order recipient (See Wilkins: Fig. 4, Order 1; See Wilkins: Para. [0064] – “Then, the crypto adapters create two committed order transactions (one for each customer): Commit_ID 999 and Commit_ID 1000. Commit_ID 999 includes the order to sell 10 shares of X at $100/share and Commit_ID 1000 includes the order to buy 10 shares of X at $100/share and the order to buy 20 shares of A at $50/share.”; See Wilkins: Para. [0065] – “Next, the crypto adapters send the committed order transactions to the crypto bridge (operations 410, 412). The crypto bridge encrypts the order data with the public key of the exchange. In order to decrypt the order data, the private key of the exchange is required (operations 414, 416, 418). In some embodiments, multiple signatures could be used for multiple exchanges.” – Wilkins discloses receiving a first signed order (Commit_ID 999) at an ATS Machine Engine (relayer) separate from a cryptocurrency blockchain. Additionally, it is clear to one of ordinary skill in the art that for the first signed order to be properly transmitted to its intended recipient, said order must specify who said recipient is);
matching a second signed order to the first signed order (See: Wilkins: Para. [0067] – “The exchange matches the orders based on their assigned priority (operation 428). In this example, the order to buy 10 shares of X at $100 is matched with the order to sell 10 shares of X at $100.”);
after matching a second signed order to the first signed order, generating an atomic transaction comprising the first signed order and the second signed order, wherein the atomic transaction is signed by the relayer (See Wilkins: Para. [0067] – “However, in some implementations, even if the transaction is written to the ledger, the order intent is not written to the ledger until the entire order is filled. Thus, if half of an order is filled prior to the other half of the order being filled, the order is not published until the ATS/exchange (e.g., via the matching component) determines that the entire order is filled, or in some cases, cancelled or expired. Each transaction or part of the order can reference the original order identifier. Once the exchange determines that the ; and
broadcasting the atomic transaction to the blockchain for on-chain verification (See Wilkins: Para. [0067] – “Once the orders are executed, the order execution is written to the crypto ledger (i.e., 10 shares of X were bought for $100) with the execution details in clear text (i.e., the order execution can be publicly viewed)”).

Wilkins fails to explicitly disclose:
determining a wallet balance associated with the public address by monitoring the blockchain; 
determining whether the first signed order is funded based on the wallet balance;
when the first signed order is funded, matching

However, in a similar field of endeavor, Karame discloses:
determining a wallet balance associated with the public address by monitoring the blockchain (See Karame: Para. [0038] – “When verifying a block 203, the verifier node 220 may verify the validity of all transactions in the block 203 according to a blockchain protocol. In some embodiments, this verification includes verifying the signature of a transaction sender (e.g., a client 106 who proposed a new transaction to be added to the blockchain 202), tracing the amount in the transaction back in order to confirm that the transaction sender has sufficient resources (e.g., funds), and/or that the transaction being verified has not been previously double-spent or used for another payment.” – Karame discloses tracing funds on a blockchain to determine if a wallet’s funds are sufficient for a transaction); 
determining whether the first signed order is funded based on the wallet balance (See Karame: Para. [0038] – “When verifying a block 203, the verifier node 220 may verify the validity of all transactions in the block 203 according to a blockchain protocol. In some embodiments, this verification includes verifying the signature of a transaction sender (e.g., a client 106 who proposed a new transaction to be added to the blockchain 202), tracing the amount in the transaction back in order to confirm that the transaction sender has sufficient resources (e.g., funds), and/or that the transaction being verified has not been previously double-spent or used for another payment.”);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the method of determining whether the sender of a blcockchain transaction possesses the necessary funds to perform a transaction as disclosed by Karame as a precursor for the generation and transmission of the atomic transaction disclosed by Wilkins increasing the overall robustness of the invention by preventing invalid transaction from occurring in the event that a transaction initiator does not have adequate funds to perform said transaction.

In regards to Claim 2, the combination of Wilkins and Karame discloses:
The method of claim 1, further comprising when the atomic transaction is verified on the blockchain: determining a price spread between the first order and the second order (See Wilkins: Para. [0067] – “In this example, the order to buy 10 shares of X at $100 is matched with the order to sell 10 shares of X at $100. The assets or funds in each of the customer committed wallets are transferred to the counterparty's customer portfolio wallet. Once the orders are executed, the order execution is written to the crypto ledger (i.e., 10 shares of X were bought for $100) with the execution details in clear text (i.e., the order execution can be publicly viewed) , 
wherein the first order is associated with a first timestamp and the second order is associated with a second timestamp, wherein the first timestamp is after the second timestamp; and sending the price spread to the first address (See Wilkins: Para. [0028] – “The distributed ledger may assign a priority to the order based on the time the order was received by the trading system. In other implementations, the distributed ledger can assign a priority based on the time the order was received by the broker-dealer” – Wilkins discloses each order have a time-based priority parameter. Additionally, as one of the transactions is received prior to the other transaction, the first timestamp would be after the second timestamp).

In regards to Claim 3, the combination of Wilkins and Karame discloses:
The method of claim 2, wherein the price spread is determined off of the blockchain and sending the price spread is executed on the blockchain (See Wilkins: Para. [0067] – “In this example, the order to buy 10 shares of X at $100 is matched with the order to sell 10 shares of X at $100. The assets or funds in each of the customer committed wallets are transferred to the counterparty's customer portfolio wallet. Once the orders are executed, the order execution is written to the crypto ledger (i.e., 10 shares of X were bought for $100) with the execution details in clear text (i.e., the order execution can be publicly viewed) (operation 430)” – Wilkins disclose an ATS separate from the blockchain performing the matching/price spread determination functionality).

In regards to Claim 4, the combination of Wilkins and Karame discloses
The method of claim 1, further comprising: determining fees for the first and the second orders, respectively;  wherein generating the atomic transaction further comprises: reducing a first asset amount returned to the first public address by a first predetermined fraction of the fees; and reducing a second asset amount returned to second public address, associated with the second order, by a second predetermined fraction of the fees (See Wilkins: Para. [0055] – “Crypto Bridge 220 receives orders from Crypto Adapter 215 and verifies that the orders are correct. Crypto Bridge 220 also encrypts the orders (which reference the committed transaction) with the public key of the exchange. More than one order can be included in a committed transaction so long as the total amount of the orders does not exceed the transaction amount. Generally, the transaction amount includes any fees payable at the time of order placement (e.g., commission, transaction fees). Crypto Bridge 220 then communicates with a distributed ledger to record the encrypted orders to the ledger.” – Wilkins discloses the process of determining/including fees into the generated atomic transaction reducing the value of the transactions associated with the first and second public address).

In regards to Claim 5, the combination of Wilkins and Karame discloses:
The method of claim 4, wherein the fees comprise a gas fee, wherein the gas fee is determined by the relayer (See Wilkins: Para. [0055] – “Crypto Bridge 220 receives orders from Crypto Adapter 215 and verifies that the orders are correct. Crypto Bridge 220 also encrypts the orders (which reference the committed transaction) with the public key of the exchange. More than one order can be included in a committed transaction so long as the total amount of the orders does not exceed the transaction amount. Generally, the transaction amount includes any fees payable at the time of order placement (e.g., commission, transaction fees). Crypto Bridge 220 then communicates with a distributed ledger to record the encrypted orders to the ledger.” – Wilkins discloses the inclusion of any fees payable at the time of order placement in the context of atomic blockchain transaction. It is obvious to one of ordinary skill in the art that a “gas fee” would be considered a standard fee in regards to a blockchain transaction in view of the description of a “gas fee” provided in the specification).

In regards to Claim 8, the combination of Wilkins and Karame discloses:
The method of claim 1, further including an order book, the method further comprising, when the first order is not funded: determining a second wallet balance associated with the public address based on blockchain events associated with the public address, received from the blockchain; and when the second wallet balance is above a predetermined threshold determined based on the first order, marking the first order as funded in the order book, wherein marking the first order as funded (Claim 8 recites additional claim limitations following a recitation of “when the first order is not funded. Therefore, said limitations must be considered optional/conditional by the examiner and thus as the combination of Wilkins and Karame discloses the conditional embodiment of the method of claim 1 wherein the first order is funded, the examiner asserts that the method as claimed in claim 8 is fully disclosed by Wilkins and Karame).

In regards to Claim 16, the combination of Wilkins and Karame discloses:
The method of claim 9, further comprising, when the first order is not funded: determining a second wallet balance associated with the public address based on blockchain events associated with the public address, received from the blockchain; and when the second wallet balance is above a predetermined threshold, the predetermined threshold determined based on the first order, marking the first order as funded (Claim 16 recites additional claim limitations following a recitation of “when the first order is not funded. Therefore, said limitations must be considered optional/conditional by the examiner and thus as the combination of Wilkins and Karame discloses the conditional embodiment of the method of claim 8 wherein the first order is funded, the examiner asserts that the method as claimed in claim 16 is fully disclosed by Wilkins and Karame).

In regards to Claim 9, the combination of Wilkins and Karame discloses:
A method, comprising, at a relayer and off of a blockchain: receiving a first order associated with a public address, wherein the first order specifies the relayer as an order recipient (See Wilkins: Fig. 4, Order 1; See Wilkins: Para. [0064] – “Then, the crypto adapters create two committed order transactions (one for each customer): Commit_ID 999 and Commit_ID 1000. Commit_ID 999 includes the order to sell 10 shares of X at $100/share and Commit_ID 1000 includes the order to buy 10 shares of X at $100/share and the order to buy 20 shares of A at $50/share.”; See Wilkins: Para. [0065] – “Next, the crypto adapters send the committed order transactions to the crypto bridge (operations 410, 412). The crypto bridge encrypts the order data with the public key of the exchange. In order to decrypt the order data, the private key of the exchange is required (operations 414, 416, 418). In some embodiments, multiple signatures could be used for multiple exchanges.” – Wilkins discloses receiving a first signed order (Commit_ID 999) at an ATS Machine Engine (relayer) separate from a cryptocurrency blockchain. Additionally, it is clear to one of ordinary skill in the art that for the first signed order to be properly transmitted to its intended recipient, said order must specify who said recipient is); 
determining a wallet balance associated with the public address by monitoring the blockchain (See Karame: Para. [0038] – “When verifying a block 203, the verifier node 220 may verify the validity of all transactions in the block 203 according to a blockchain protocol. In some embodiments, this verification includes verifying the signature of a transaction sender (e.g., a client 106 who proposed a new transaction to be added to the blockchain 202), tracing the amount in the transaction back in order to confirm that the transaction sender has sufficient resources (e.g., funds), and/or that the transaction being verified has not been previously double-spent or used for another payment.” – Karame discloses tracing funds on a blockchain to determine if a wallet’s funds are sufficient for a transaction);
determining whether the first order is funded, based on the wallet balance (See Karame: Para. [0038] – “When verifying a block 203, the verifier node 220 may verify the validity of all transactions in the block 203 according to a blockchain protocol. In some embodiments, this ; 
when the first order is funded, determining an order match, wherein a transaction, comprising the order match, is broadcast to the blockchain (See Wilkins: Para. [0067] – “Once the orders are executed, the order execution is written to the crypto ledger (i.e., 10 shares of X were bought for $100) with the execution details in clear text (i.e., the order execution can be publicly viewed)”).

In regards to Claim 10, the combination of Wilkins and Karame discloses:
The method of claim 9, wherein the first order is signed by a private key associated with the public address (See Wilkins: Para. [0065] – “Next, the crypto adapters send the committed order transactions to the crypto bridge (operations 410, 412). The crypto bridge encrypts the order data with the public key of the exchange. In order to decrypt the order data, the private key of the exchange is required (operations 414, 416, 418). In some embodiments, multiple signatures could be used for multiple exchanges.”).

In regards to Claim 11, the combination of Wilkins and Karame discloses:
The method of claim 10, wherein the first order is matched to a plurality of orders, and wherein the transaction comprises the first order and the plurality of orders, the method further comprising, at the relayer: generating the transaction and signing the transaction (See Wilkins: Fig. 4, Order 1; See Wilkins: Para. [0064] – “Then, the crypto adapters create two committed order transactions (one for each customer): Commit_ID 999 and Commit_ID 1000. Commit_ID 999 includes the order to sell 10 shares of X at $100/share and Commit_ID 1000 includes the .

In regards to Claim 12, the combination of Wilkins and Karame discloses:
The method of claim 11, further comprising, determining a plurality of price spreads between the first order and the plurality of orders (See Wilkins: Para. [0067] – “In this example, the order to buy 10 shares of X at $100 is matched with the order to sell 10 shares of X at $100. The assets or funds in each of the customer committed wallets are transferred to the counterparty's customer portfolio wallet. Once the orders are executed, the order execution is written to the crypto ledger (i.e., 10 shares of X were bought for $100) with the execution details in clear text (i.e., the order execution can be publicly viewed) (operation 430)” – Wilkins discloses determining a match between the first and second order which constitutes a price spread of zero), 
wherein each of the plurality of orders is associated with a timestamp, wherein the first timestamp is after each respective timestamp (See Wilkins: Para. [0028] – “The distributed ledger may assign a priority to the order based on the time the order was received by the trading system. In other implementations, the distributed ledger can assign a priority based on the time the order was received by the broker-dealer” – Wilkins discloses each order have a time-based priority parameter. Additionally, as one of the transaction); and 
when the transaction is filled by the blockchain, for each price spread, sending the price spread to the first address (See Wilkins: Para. [0067] – “In this example, the order to buy 10 shares of X at $100 is matched with the order to sell 10 shares of X at $100. The assets or funds in each of .

In regards to Claim 17, the combination of Wilkins and Karame discloses:
The method of claim 9, further comprising: determining fees for the order match; and before the transaction is broadcast to the blockchain, reducing an asset amount returned to each order within the match by a predetermined fraction of the fees (See Wilkins: Para. [0055] – “Crypto Bridge 220 receives orders from Crypto Adapter 215 and verifies that the orders are correct. Crypto Bridge 220 also encrypts the orders (which reference the committed transaction) with the public key of the exchange. More than one order can be included in a committed transaction so long as the total amount of the orders does not exceed the transaction amount. Generally, the transaction amount includes any fees payable at the time of order placement (e.g., commission, transaction fees). Crypto Bridge 220 then communicates with a distributed ledger to record the encrypted orders to the ledger.”)

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of Karame in further view of Rabenold (US 20050187856 A1).

In regards to Claim 6, the combination of Wilkins and Karame discloses the method of claim but fails to explicitly disclose:
further comprising, after broadcasting the atomic transaction: determining that the atomic transaction is unfilled; in response to determining the atomic transaction is unfilled: determining a second price; and rebroadcasting the atomic transaction to the blockchain at the second price.

However, in a similar field of endeavor, Rabenold discloses:
further comprising, after broadcasting a transaction: determining that the transaction is unfilled; in response to determining the transaction is unfilled: determining a second price; and rebroadcasting the transaction at the second price (See Rabenold: Para. [0037] – “Again, the current high bid and high bidder are null fields at this point. If no bids are received, the auctioneer can either request a lower price or move on to the next item. If the auctioneer requests a lower price, the clerk 102 selects the decrement amount on the clerk system 110 and the lot number with a new ask price and nulls for current high bid and high bidder are then transmitted to the bid engine for rebroadcast.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of conditional price substitution based on lack of fulfillment of a transaction as disclosed by Rabenold to conditionally alter the price of the atomic transaction after broadcast to the blockchain increasing the economic viability of the invention by including mechanisms which lower the operation cost by the consumer.

In regards to Claim 18, the combination of Wilkins, Karame, and Rabenold discloses:
The method of claim 9, further comprising: broadcasting the transaction to the blockchain; after broadcasting the transaction, determining that the transaction is unfilled; in response to determining the transaction is unfilled: determining a second price; and rebroadcasting the transaction to the blockchain at the second price (See Rabenold: Para. [0037] – “Again, the current high bid and high bidder are null fields at this point. If no bids are received, the auctioneer can either request a lower price or move on to the next item. If the auctioneer requests a lower price, the clerk 102 selects the decrement amount on the clerk system 110 and the lot number with a new ask price and nulls for current high bid and high bidder are then transmitted to the bid engine for rebroadcast.”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of Karame in further view of White (US 20180053158 A1).

In regards to Claim 13, the combination of Wilkins and Karame discloses the method of claim 9 but fails to explicitly disclose, however in a similar field of endeavor, White discloses:
wherein the first order is signed by a proxy associated with a second address, wherein: the second public address is different from the public address; and the second public address and the public address are associated with the same wallet (See White: Para. [0051] – “The proxy computer 108 may be in any suitable form. In at least one example, the proxy computer may be utilized to support suppliers who do not accept the cybercurrency being used. A proxy computer may be viewed as a cybercurrency exchange (e.g., operated by a third-party, the cybercurrency supplier, etc.) and accepts cybercurrency (that is not accepted by the supplier) and send another currency (cybercurrency or real currency that is accepted by the supplier). The proxy computer 108 may individually include a processor and a computer readable medium coupled to the processor, the computer readable medium comprising code, executable by the processor for performing the functionality described herein. The proxy computer 108 may be configured to initiate transactions on behalf of one or more computing devices (e.g., the computing device 104). In some embodiments, the proxy computer 108 can include any suitable computing device configured to initiate transactions with the supplier computer 106 on behalf of the computing device 104. In some embodiments, the proxy computer 108 may be configured to exchange, with the cybercurrency supplier computer 110, cybercurrency for government recognized currency. The proxy computer may then utilize the government recognized currency to complete a transaction with the supplier computer 106 on behalf of the computing device 104. The proxy .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the proxy wallet disclosed by White to transmit the first signed order disclosed by the combination of Wilkins and Karame increasing the overall security of the invention by protecting the wallet of the consumer using a proxy.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins in view of Karame in further view of Kurani et al. (US 11188918 B1) and Mathew (US 20200074416 A1).

In regards to Claim 14, the combination of Wilkins and Karame discloses the method of claim 9 but fails to explicitly disclose, however, in a similar field of endeavor, Kurani discloses:
wherein determining the wallet balance comprises: determining that a log address, associated with a log emitted by the blockchain, is the same as the public address; determining a transaction history of the public address based on the log (See Kurani: col 7, lines 55-65 – “As ; and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the log determination of transaction history acquisition method disclosed by Kurani when determining the wallet balance dislosed by the combination of Wilkins and Karame increasing the overall robustness of invention by allowing the invention to collect additional relevant data speeding up processing time and increasing the number of functions the inventions can perform.

However, the combiatnion of Wilkins, Karame, and Kurani fails to explicitly disclose, however, Mathew discloses:
determining an order priority queue for a set of orders associated with the public address based on the transaction history (See Mathew: Para. [0043] – “Additionally, or alternatively, the priority routing engine 210 may access transaction history data associated with a payer of the transaction in order to determine past transaction patterns of the payer. For instance, a routing rule may be based on a number of successfully completed transactions between the payer and merchant of the electronic credit transaction, such that, when a payer has had a sufficient number of successful transactions, the payer is treated as a “trusted payer”, and the routing .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform transaction priority sorting method based on transaction history data disclosed by  Mathew using the transaction history obtained via the method disclosed by the combination of Wilkins, Karame, and Kurani increasing the overall efficiency of the invention by providing the invention the capability of treating certain customers in a trusted state during future transactions (See Mathew: Para. [0043])

Allowable Subject Matter
Claims 7, 15-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record, the combination of Wilkins, Karame, White, Kurani, and Mathew discloses as discussed in the 103 rejection of this action.
 In regards to Claim 7, the combination of Wilkins, Karame, White, Kurani, and Mathew fails to explicitly disclose “wherein determining whether the first order is funded comprises: determining a market price; prioritizing orders associated with the public address based on proximity to the market price; and marking the orders, in order of decreasing proximity, that collectively summing to less than the wallet balance, as funded.” Additionally, the missing claim limitations from the combination of Wilkins, Karame, White, Kurani, and Mathew was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 15, the combination of Wilkins, Karame, White, Kurani, and Mathew fails to explicitly disclose “further comprising determining an order priority queue for a plurality of orders associated with the public address, wherein determining the order priority queue comprises: determining a market price; prioritizing orders associated with the public address based on proximity to the market price; and marking the orders, in order of decreasing proximity, that collectively summing to less than the wallet balance, as funded.” Additionally, the missing claim limitations from the combination of Wilkins, Karame, White, Kurani, and Mathew was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 19, the combination of Wilkins, Karame, White, Kurani, and Mathew fails to explicitly disclose “further comprising verifying user association with the public address, comprising: receiving a challenge request, comprising the public address, from the user; after receiving the challenge request, sending a challenge message to the user; receiving a signed challenge message, wherein the signed challenge message comprises the challenge message, signed by the user; determining an unverified address from the signed challenge message; and when the unverified address is the same as the public address, determining that the user controls the public address.” Additionally, the missing claim limitations from the combination of Wilkins, Karame, White, Kurani, and Mathew was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 20, the combination of Wilkins, Karame, White, Kurani, and Mathew fails to explicitly disclose the limitations of claim 19 as well as “further comprising, in response to verifying user association with the public address: issuing the user a session token; within a predetermined period, receiving the session token from the user; and in response to receiving the session token, storing information associated with the user.” Additionally, the missing claim limitations from the combination of Wilkins, Karame, White, Kurani, and Mathew was not found 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (US 20190227740 A1) discloses a method for defining transaction identification for multiple transactions within an atomic multi-transaction and storing said transaction data onto a data storage device.
Dickerson et al. (US 20190087793 A1) discloses a method and apparatus for adding concurrency to smart contracts on a blockchain through the use of atomic transaction through hardware and software to permit- non-conflicting smart contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMIE R KUCAB/Primary Examiner, Art Unit 3685